Citation Nr: 1510913	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 30, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for respiratory residuals of lung cancer.

3.  Entitlement to separate evaluation for post-surgical scars of the back and post-surgical muscle spasms of the back, as residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for hearing loss and residuals of lung cancer, and assigned noncompensable evaluations for each, effective from August 25, 2010.  The Veteran has appealed the assigned evaluations.

During the processing of the appeals, the RO issued a May 2014 decision granting an increased, 10 percent evaluation for hearing loss from April 30, 2104.  The issue has been recharacterized to reflect both stages of the rating on appeal.  Similarly, the issue with regard to evaluation of lung cancer residuals has been recharacterized, to reflect current rating for respiratory residuals, as well as the allegations of additional post-surgical residuals.

The Veteran testified at a January 2015 hearing held before the undersigned via videoconference; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for Chronic Obstructive Pulmonary Disease (COPD) has been raised by the record; the Veteran specifically referenced it at his January 2015 hearing, but has also reported such previously in discussing the residuals of his lung cancer.  Unlike scars and spasms, this is a separate condition, not a cancer residual, which is alleged to have been caused or aggravated by cancer.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board is aware that some action may have already been taken in response to the filing of a formal claim January 2015, but wishes to ensure that all aspects of the Veteran's allegations are considered.  The Board does not have jurisdiction over the new claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of evaluation of respiratory residuals of lung cancer and entitlement to separate evaluations for muscle spasms and surgical scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On the record at the January 2015 Board hearing, prior to promulgation of any decision in the matter on appeal, the Veteran withdrew his claim for an increased initial evaluation for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 30, 2014, and in excess of 10 percent thereafter.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).   At the January 2015 board hearing, the Veteran stated that he wished to withdraw his appeal with regard to evaluation of bilateral hearing loss.

As the Veteran has withdrawn the appeal with regard to that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The claim for entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 30, 2014, and in excess of 10 percent thereafter, is dismissed.


REMAND

With regard to the remaining claims for increased or separate evaluations for residuals of lung cancer, remand for further development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Treatment Records

At the January 2015 hearing, the Veteran indicated that he continued to receive regular VA treatment for his respiratory problems; he asked that VA associate with the claims file updated records.  This has not yet been accomplished.  Further, the records which are associated with the file indicate that the Veteran is treated in both Florida and Oklahoma, but only those from Oklahoma have been obtained.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Examination

At the hearing, the Veteran described potential worsening of his post-surgery cancer residuals, to include respiratory, muscle, and skin manifestations.  Further, May 2104 progress notes raise the possibility of a recurrence of cancer.  An updated VA examination is necessary to ensure consideration of an accurate disability picture.

Finally, in light of the allegations of additional residuals of surgery, to include muscle cramps in the back and scars, clear medical statements regarding such manifestations and their relationships to service would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from the VA medical center in Muskogee, Oklahoma, and all associated clinics, particularly that in Tulsa.  Records through May 22, 2014, are already of record from these locations.

Additionally, take appropriate steps to identify the VA facilities visited by the Veteran in Florida, and obtain complete treatment records from such.

2.  Schedule the Veteran for VA muscle, scars, and respiratory examinations to identify and evaluate the current status of residuals of lung cancer.

The examiner must perform complete pulmonary function testing, to include a DLCO (SB), and must comment on which result best reflects the Veteran's disability (FEV-1, FEV-1/FVC ratio, or DLCO (SB)).

The examiner must comment on the presence or absence of muscle spasms of the back and opine as to whether such are related to cancer surgery.  The extent of scars of the back must also be described, to include clear measurements, physical description (tenderness, stability), and statements of functional impairment.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


